People v Zapata (2022 NY Slip Op 03013)





People v Zapata


2022 NY Slip Op 03013


Decided on May 4, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
JOSEPH J. MALTESE
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2019-12663
2019-12664

[*1]The People of the State of New York, respondent,
vNoe Zapata, appellant. (Ind. Nos. 851/18, 5975/18)


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Melissa Wachs of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (Sharen D. Hudson, J.), both rendered September 24, 2019, convicting him of attempted robbery in the second degree under Indictment No. 5975/18, and criminal possession of a firearm under Indictment No. 851/18, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant has completed the term of imprisonment imposed upon his conviction of attempted robbery in the second degree and, thus, his contention that this portion of the sentence was excessive has been rendered academic (see People v Stewart, 188 AD3d 932, 933; People v Worrell, 158 AD3d 828, 828; People v Stockinger, 131 AD3d 550, 551). The period of postrelease supervision imposed upon this conviction was not excessive (see People v Suitte, 90 AD2d 80).
We decline to reach, in the exercise of our interest of justice jurisdiction, the defendant's unpreserved contention seeking vacatur of the surcharges and fees levied at sentencing (see People v Reeves, ___ AD3d ___, 2022 NY Slip Op 02137 [2d Dept]; People v Attah, ___ AD3d ___, 2022 NY Slip Op 02011 [2d Dept]).
CONNOLLY, J.P., MALTESE, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court